Citation Nr: 0501417	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  04-11 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder. 

2.  Entitlement to service connection for hypertension and 
coronary artery disease, to include as due to the veteran's 
service-connected post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decisions 
the Department of Veterans Affairs (VA) Regional office in 
Cleveland, Ohio (RO).

A motion to advance this case on the Board's docket, which 
was received by the Board in January 2005 and was granted by 
the Board on January 11, 20054, for good cause.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  Manifestations of the veteran's service-connected post-
traumatic stress disorder (PTSD) include nightmares, sleep 
disturbances, intrusive thoughts, and irritability.

2.  Service connection for PTSD has been granted.  

3.  The veteran has current medical diagnoses of hypertension 
and coronary artery disease.  

4.  The veteran's current hypertension and coronary artery 
disease are unrelated to the service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  

2.  Hypertension and coronary artery disease were not 
incurred in, or aggravated by, active military service, and 
are not proximately due to, or the result of, a 
service-connected disability.  38 U.S.C.A. §§ 101(16), 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In the present case, the RO provided the 
veteran the required notice with respect to the issue of 
entitlement to service connection for PTSD in a letter dated 
June 2001.  Upon the grant of service connection, the veteran 
disagreed with the initial disability rating.  However, 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate 
this newly raised issue.  The RO provided notice with respect 
to the issue of entitlement to service connection for 
hypertension and heart disease in a letter dated January 
2003.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the veteran's claims and obtained a VA medical 
opinion.  Thus, VA's duty to assist has been fulfilled. 

VA did not specifically ask for all evidence in the veteran's 
possession.  The veteran, however, has not indicated any 
additional evidence which needs to be obtained thus stating 
sub silentio that he neither has nor knows of any further 
pertinent evidence.  Hence, no evidence has been lost to the 
record, and there is no failure to assist the veteran simply 
because VA did not explicitly ask him to submit all evidence 
in his possession.  If an appellant wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II.  Disability Rating

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, system, or the psyche in self-
support of the individual.  38 C.F.R. § 4.10 (2004).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (2004).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  At the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's separation papers confirm that he served in 
combat in the European theater of operations during World War 
II.  He served in five major campaigns and was wounded in 
action and awarded the Purple Heart. 

A VA treatment record dated October 1999 revealed that the 
veteran reported having feelings of depression.  Impatience 
and anxious mood were noted by the practitioner.  A May 2000 
VA treatment note reveals that the veteran reported symptoms 
of sleep disturbance, survivor guilt, and irritability.  No 
psychotic symptoms were noted and the examiner suspected PTSD 
and indicated that a full assessment was needed.  

In August 2000, an initial VA psychological assessment of the 
veteran for PTSD criteria was conducted.  The veteran 
reported having nightmares, flashbacks, sleep disturbances, 
irritability, and limited tolerance for gatherings of groups 
of people.  

In June 2002, a VA examination of the veteran was conducted.  
The veteran reported having flashbacks, nightmares, sleep 
disturbance, and intrusive thoughts about inservice 
experiences.  He avoided things which reminded him of 
inservice stressors and reported having a limited tolerance 
for crowds or social interaction.  Mental status examination 
revealed no evidence of psychotic symptoms.  The veteran was 
coherent with a euthymic mood.  No deficiency in memory, 
judgment, or cognitive skills was identified.  A full range 
of psychological testing was also conducted.  The diagnosis 
was PTSD.  While the veteran had a diagnosis of PTSD, the 
examiner indicated that the levels of stress indicated on 
psychological testing were lower than typical for veterans 
with PTSD.  The examiner's opinion was that the level of 
stress associated with the veteran's "PTSD is not sufficient 
to preclude employment or interfere with social 
functioning."  


The veteran's service connected PTSD is currently rated as 30 
percent disabling under diagnostic code 9411.  That rating 
contemplates "occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events)."  
38 C.F.R. § 4.10, Diagnostic Code 9411.  A 50 percent rating 
contemplates "occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships."  Id.  
A 70 percent rating contemplates "occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships."  Id.  Finally a 100 percent rating 
contemplates "total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name."  Id. 

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 30 percent for the 
veteran's service-connected PTSD.  The evidence of record 
shows that the veteran's PTSD is manifested by a nightmares, 
sleep disturbances, intrusive thoughts, and irritability.  
The veteran's major complaint, as set forth in written 
statements, is that he has chronic sleep impairment.  This 
meets the criteria for the current 30 percent disability.  
The medical evidence of record reveals that the veteran does 
not exhibit any of the symptoms which would meet the criteria 
contemplated by the disability ratings in excess of 30 
percent for his PTSD.   

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the 
case of hypertension and cardiovascular disease, service 
connection may be granted if such disease is manifested in 
service, or manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

It is not contended nor does the evidence show that the 
disabilities at issue, hypertension and coronary artery 
disease, had their onset in service or was aggravated during 
service.  Rather, the veteran claims that the service-
connected PTSD has caused his cardiovascular disorders.  
However, service connection may also be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Additionally, in Allen v. Brown, 7 Vet. App. 439 (1994) (en 
banc), the United States Court of Appeals for Veterans Claims 
(Court) held that where service connection is sought on a 
secondary basis, service connection could be granted for a 
disability which was not only proximately due to or the 
result of a service-connected condition, but could also be 
granted where a service-connected disability had aggravated a 
nonservice-connected disability, with compensation being paid 
for the amount of disability which exceeded "the degree of 
disability existing prior to the aggravation."  

The veteran alleges that he has been treated for hypertension 
since the late 1940s but that the medical records confirming 
this are unavailable due to the death of the treating 
physician.  A VA medical record reveals that the veteran's 
hypertension was first recorded in 1993.  

The veteran's private physician has submitted two letters 
dated in October 2002 and July 2003.  In these letters, the 
physician indicates that the veteran was diagnosed with 
hypertension and coronary artery disease and that the 
veteran's service-connected PTSD led to the veteran's 
cardiovascular disabilities.  

In April 2003, a VA examination of the veteran was conducted.  
The diagnoses were hypertension, questionable diagnosis of 
coronary artery disease, and hypercholesteremia.  The 
examining physician noted abnormal electrocardiogram results, 
but that the diagnosis of coronary artery disease was not 
confirmed.  It was the examining physician's opinion that the 
veteran's hypertension and chest pain with possible coronary 
artery disease were not related to the veteran's 
service-connected PTSD.  

In November 2003, a VA physician reviewed all of the evidence 
of record, to include the opinions of the private physician, 
and concluded that the veteran's hypertension and coronary 
artery disease were unrelated to the service-connected PTSD.  
The physician specifically indicated that the veteran's 
coronary artery disease was more likely the result of chronic 
untreated high cholesterol.  

The preponderance of the evidence is against the veteran's 
claim for service connection for hypertension and coronary 
artery disease.  There is no competent medical evidence of 
record showing that these disabilities were present in 
service or manifested within a year after the veteran 
separated from service.  While the medical opinion of the 
veteran's private physician is that the veteran's service-
connected PTSD "led" to hypertension and coronary artery 
disease, there is no rationale or basis as to this opinion.  
However, the VA examiner in November 2003, reviewed the 
veteran's medical record, to include the opinions of the 
private physician, and provided a chronology of the veteran's 
medical history.  The examiner provided an opinion that the 
veteran's cardiovascular disorder and hypertension were not 
related to his service-connected PTSD, but rather, the 
veteran's coronary artery disease was likely due to his 
untreated high cholesterol.  Accordingly, the Board finds 
this opinion more probative as to the issue at hand, and 
service connection for coronary artery disease and 
hypertension is not warranted.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial rating in excess of 30 percent for service-
connected PTSD is denied.

Service connection for hypertension and coronary artery 
disease is denied.  



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


